Citation Nr: 0940637	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to VA educational assistance benefits under 38 
U.S.C.A. Chapter 30 (Montgomery GI Bill) for on-the-job 
training as an air traffic controller prior to May 12, 2007.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from July 1991 to 
July 2000.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Thereafter, the Veteran's claims folder was 
returned to his local RO in Wichita, Kansas.  Although the 
St. Louis RO adjudicates Montgomery GI Bill matters, the 
Veteran's office of original jurisdiction is the Wichita, 
Kansas RO.  

In June 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing) in Wichita, Kansas.  He was accompanied by a 
representative from the American Legion, but only for 
purposes of this hearing.  


FINDINGS OF FACT

1.  The Veteran was enrolled in an air traffic controller on-
the-job training program from November 15, 2005 to March 2, 
2008.  

2.  The Veteran filed a VA Form 22-1990, Application for VA 
Education Benefits, which was received by VA on July 23, 
2007.  This constitutes an informal claim for VA education 
benefits.  The Veteran subsequently filed a VA Form 22-1999, 
Enrollment Certification, which was received by VA on May 12, 
2008.    

3.  The effective date of VA's approval for his on-the-job 
training program was January 22, 2007.  It is unclear the 
exact date when VA received the approval notice for the 
program.     




CONCLUSION OF LAW

The criteria for VA educational assistance benefits under 38 
U.S.C.A. Chapter 30 (Montgomery GI Bill) for on-the-job 
training as an air traffic controller prior to May 12, 2007 
are met.  38 U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 21.1029, 21.7131 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
the present case, the Board acknowledges no VCAA letter was 
sent to the Veteran.  In any event, the Board is granting 
educational assistance benefits back to January 22, 2007 - 
the date requested by the Veteran at his hearing.  It follows 
that there is no need to discuss in detail whether there has 
been compliance with the notice and duty to assist provisions 
of the VCAA because this is inconsequential and, therefore, 
at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Law and Regulations

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2009).  VA will pay 
Chapter 30 educational assistance to an eligible Veteran 
while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130.

Under VA regulations, specifically 38 C.F.R. § 21.7131(a), 
when an eligible service member enters or reenters into 
training (including a re-entrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
service member is pursuing, the commencing date of the award 
of educational assistance is the latest of: (i) the date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (ii) one year before the date of claim as 
determined by § 21.1029(b); (iii) the effective date of the 
approval of the course; or (iv) one year before the date VA 
receives approval notice.  38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.7131(c)(3), covering certification 
situations when a training course does not lead to a standard 
degree (such as the present case), if a Veteran enrolls in a 
program of apprenticeship or other on-the-job training, the 
commencing date of the award of educational assistance shall 
be the first date of employment in the training position.  

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.  

Pertinent Facts

The material facts in this case are not in dispute.  The 
Veteran filed a VA Form 22-1990, Application for VA Education 
Benefits, which was received by VA on July 23, 2007.  The 
Veteran did not list the specific air traffic controller 
program he was applying for because he believed it had not 
been approved at that time.  See hearing testimony at page 4.  
A July 2007 VA administrative decision provided a Certificate 
of Eligibility to the Veteran for Montgomery GI Bill (MGIB) 
benefits.  

The Veteran subsequently filed a VA Form 22-1999, Enrollment 
Certification, which was received by VA on May 12, 2008.  
This document listed his on-the-job training dates as an air 
traffic controller from November 15, 2005 to March 2, 2008.  

In a June 2008 administrative decision, the RO determined 
that the Veteran was only entitled to MGIB educational 
benefits beginning May 12, 2007, which is only one year prior 
to the date of receipt of his May 12, 2008 claim for 
benefits.  The RO reasoned that VA regulations prohibited 
payment of MGIB benefits for an enrollment period which 
begins more than one year prior to the date of receipt of the 
May 12, 2008 claim.  See 38 C.F.R. § 21.7131(a).  Thus, MGIB 
educational benefits were denied for the period prior to May 
12, 2007.  The Veteran continued his appeal until it 
eventually reached the Board.  

Analysis

The Veteran seeks Chapter 30 MGIB educational assistance 
benefits for his enrollment in an on-the-job training program 
as an air traffic controller, effective from January 22, 
2007.  This particular date was the effective date of VA's 
approval for his on-the-job training program.  Even though 
the Veteran had been participating in the air traffic 
controller program since November 15, 2005, MGIB educational 
assistance was not available for this particular program 
prior to January 22, 2007, as the program had not been 
certified for VA reimbursement.  The Veteran also adds that 
the correct date of his initial filing for VA educational 
benefits should be July 23, 2007, rather than the May 12, 
2008 date determined by the RO.  He also believes that if a 
January 22, 2007 award date is granted, a higher rate of pay 
should be administered based on this earlier date.  He has 
submitted June 2008 VA letters to other Veterans who were 
granted benefits from January 22, 2007, in the same air 
traffic controller program the Veteran participated in, with 
a higher monthly rate of benefits provided as a result.  See 
August 2008 Notice of Disagreement (NOD); May 2009 hearing 
testimony at pages 4-5, 8-10.      

Initially, the Board finds that the Veteran is correct in his 
assertion that the date of his initial filing for VA 
educational benefits should be July 23, 2007, rather than the 
May 12, 2008 date determined by the RO.  In this regard, the 
Veteran filed a VA Form 22-1990, Application for VA Education 
Benefits, which was received by VA on July 23, 2007.  See 
July 2007 E-mail from VA confirming receipt of the Veteran's 
claim electronically on July 23, 2007.  See also July 2007 VA 
computer printout for Chapter 30 education award that 
specified claim date as July 23, 2007.  

The Board acknowledges that his July 23, 2007 VA Form 22-1990 
was not complete in that it did not discuss what particular 
program he was applying for.  Regardless, within one year of 
its submission, on May 12, 2008, the Veteran filed a more 
thorough VA Form 22-1999, Enrollment Certification, and a VA 
Form 22-8864, Training Agreement.  In essence, here, the July 
23, 2007 submission for VA education benefits constitutes an 
informal claim.  The subsequent May 12, 2008 enrollment and 
training agreement documents, considered together, constitute 
a formal claim, received by VA within one year of the 
informal claim.  The pertinent regulation provides that if an 
informal claim is filed and VA receives a formal claim within 
one year of the date VA requested it, the date of claim is 
the date VA received the informal claim (i.e., in the present 
case July 23, 2007).  See 38 C.F.R. 
§ 21.1029(b)(1).  

The Board will now address the applicable regulation - 38 
C.F.R. § 21.7131(a)(1), in order to determine the commencing 
date of the award of MGIB benefits.  According to this 
regulation, the commencing date of the award of educational 
assistance is the latest of several possible dates.  In this 
regard, the date of certification or first date of employment 
in the training position is November 15, 2005.  See 38 C.F.R. 
§§ 21.7131(a)(1)(A), 21.7131(c)(3).  Furthermore, one year 
before the date of the July 23, 2007 claim is July 23, 2006.  
See 38 C.F.R. § 21.7131(a)(1)(B).  In addition, the effective 
date of the approval of the course is January 22, 2007.  See 
38 C.F.R. § 21.7131(a)(1)(C).  Finally, one year before the 
VA received approval notice for the course is not precisely 
clear in this case.  See 38 C.F.R. § 21.7131(a)(1)(D).  There 
is no document indicating when exactly the VA was aware of 
the January 22, 2007 effective date for the approval.  
However, as previously indicated, June 2008 VA letters to 
other Veterans were granted benefits from January 22, 2007, 
in the same air traffic controller program the Veteran 
participated in.  Thus, the three dates for consideration are 
November 15, 2005; July 23, 2006; and January 22, 2007.  As 
such, under 38 C.F.R. § 21.7131(a)(1), the commencing date of 
the award of educational assistance is the latest of these 
three dates - January 22, 2007.  

In conclusion, applying the provisions of 38 C.F.R. 
§ 21.7131(a)(1) to the facts of the present case to determine 
the commencing date of the award of educational assistance, 
and resolving any doubt in the Veteran's favor, the Board 
finds that the evidence supports an earlier commencing date 
of January 22, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The RO should adjust the monthly rate of the 
payment of the award in accordance with the new January 22, 
2007 commencing date.  


ORDER

Entitlement to Chapter 30 VA educational assistance benefits 
under the MGIB for on-the-job training as an air traffic 
controller prior to May 12, 2007 is granted, effective from 
January 22, 2007.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


